 IIn the Matter of AMERICAN OIL COMPANYandTRUCK DRIVERS &HELPERS LOCAL #355, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA (A. F. OF L.)Case No. R-4085.-Decided September 28, 194.Jurisdiction:oil distributing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition;election necessary.Unit'Appropriate for CollectiveBargaining:allwarehousemen,utilitymen,yardmen, andloaders, employed at two of Company'splants, excluding dis-patchers,all other supervisory employees,foremen, watchmen,and all clericalemployees;stipulation as to.Mr. Keith W. Blinn,for the Board.M!r. James K. Eagan, Jr.,of Baltimore, Md., for the Company.Mr. Jacob J. Edelman,of Baltimore, Md., for the Union.Mr. Louis Colcin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by Truck Drivers& Helpers Local #355, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, herein calledthe Union, alleging that a question affecting commerce had arisenconcerning the representation of employees of American Oil Com-pany, Baltimore, Maryland, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Earle K. Shawe, Trial Examiner. Said hearing washeld at Baltimore, Maryland, on September 17, 1942.The Companyand the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses,, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ingsmade at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Board makes the following :'44 N. L. R. B., No. 101.554 AMERICAN OIL COMPANYFINDINGS OF FACT1.THE BUSINESS OF THE COMPANY555, .American Oil Company, a wholly owned subsidiary of Pan Ameri-can Petroleum and Transit Company, is a Maryland corporation withitsprincipal place of business at Baltimore, Maryland, where it isengaged in the distribution and marketing of petroleum and petroleumbyproducts.During 1941 the Company received more than 20 milliongallons of gasoline from points outside Maryland.Such gasoline isblended and stored in Maryland and is ultimately delivered to pointsin 11 States and the District of Columbia.We are here concernedwith the Company's Liberty and Clarkson Street plants.The Com-pany admits that it is engaged in commerce within the meaning of theNational Labor Relations Act.II.THE ORGANIZATION INVOLVEDTruck Drivers & Helpers Local #355, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.,III.THE QUESTION CONCERNING REPRESENTATION.On August 15, 1942, the Union requested the Company to recog-nize ' it asthe exclusive representative of certain of the Company's em-ployees.The Company denied the request, stating that it doubtedthe Union's claim to a majority.A statement of the Regional Director, introduced into evidenceduring the hearing, indicates that the Union represents a substantialnumber of the employees in the unit hereinafter found to be appro-priate 1We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allwarehousemen, utility men, yardmen, and loaders employed at theLiberty and Clarkson Street plants of the Company, excluding dis-patchers, all other supervisory employees, foremen, watchmen, and allclerical employees, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning,of Section 9 (b) of the Act.'The RegionalDirector reported that the Unionpresented 6 membership cards bearingapparently genuine signatures of personswhosenames appear on the Company's pay rollof August 15, 1942. Thereare 10 employeesin the unit hereinafterfound to be appropriate. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.The Union urgesthat a pay roll as of the date of its amended petition, August 24, 1942,be used to determine eligibility to vote.The Company asks that acurrent pay roll 'be used for that purpose.In accordance with ourusual custom we shall direct that the employees eligible, to vote inthe election shall be those in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is -herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American OilCompany, Baltimore, Maryland, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fifth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Section 9, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including any such employees who did not work during said pay-roll period because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding any who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by TruckDrivers & Helpers^Local .#355, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining.MR.WM. M. LEISERSOrr took no part in the consideration of theabove Decision and Direction of Election.O In the Matter of AMERICAN OIL COMPANYandTRUCK DRIVERS & HELP-ERSLOCAL .#355, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA (A. F.OF L.)CaseNo. R-485SUPPLEMENTAL DECISIONANDORDEROctober 17, 194On September 28, 1942, National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceedingPursuant to the Direction of Election, an election by secret ballot wasconducted on October 7, 1942, under the direction and supervision ofthe Acting Regional Director for the Fifth Region (Baltimore, Mary-land).On October 8, 1942, the Acting Regional Director, acting pur-suant to Article III, Section-9, of the National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties an Election Report.No objections to the conductof the ballot. or to the Election Report have been filed by any of theparties.As to the balloting and its results, the Acting Regional Directorreported as follows :Total on eligibilitylist---------------------------------------10Total ballots cast------------------------------------------- 10,Total ballots challenged--------------------------------------0Total blank ballots-------------------------------------------0Total void ballots-------------------------------------------0Total valid votes counted------------------------------------ 10Votes cast for Truck Drivers & Helpers Local #355, Inter--national Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America (A. F. of L.) -------------------4Votes cast against Truck Drivers & Helpers Local #355, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America (A. F of L.) ------------------6.144 N L R. B 55444 N. L.R. B., No.- 101a. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe results of the election show that no collective bargaining repre-sentative has been selected by a majority of the employees of the Com-pany heretofore found to be appropriate for collective bargaining.We shall therefore dismiss the petition for investigation and certifica-tion of representatives of employees of the Company.ORDERBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Actand pursuant to Article III, Sections 8 and 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY ORDERED that the petition for investigation and certifica-tion of representatives of employees of American Oil'Company, Balti-more, Maryland, filed by Truck Drivers-& Helpers Local #355, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (A. F. Of L.), be, and it hereby is, dismissed.